Citation Nr: 0303544	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  98-10 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ulcer 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1975.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).

On August 10, 1999, a hearing was held at the RO before the 
undersigned, who is a Member of the Board who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 2002).  A 
transcript of the hearing is in the file.

By decision of the Board in January 2000, it was determined 
that new and material evidence to reopen a claim for service 
connection for a gastrointestinal disorder, variously 
classified as a hiatal hernia or an ulcer had not been 
submitted.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  While the 
appeal was pending, the veteran's attorney and the Office of 
General Counsel for VA filed Motions requesting that the 
Court vacate the decision by the Board and remand the case 
for additional development of the evidence and readjudication 
of the claim.  In part, these Motions were made as a result 
of a change in the law governing the issue on appeal.  In an 
Order in May 2001, the Court vacated and remanded the Board 
decision and the case was returned to the Board for 
compliance with the directives that were specified by the 
Court.

Thereafter, by decision of the Board in March 2002, it was 
again determined that as determined that new and material 
evidence to reopen a claim for service connection for a 
gastrointestinal disorder, variously classified as a hiatal 
hernia or an ulcer, had not been submitted.  This decision 
was also appealed to the United States Court of Appeals for 
Veterans Claims (Court).  While the appeal was pending, in 
August 2002, a Joint Motion was filed by the veteran's 
attorney and the Office of General Counsel for VA requesting 
that the Court vacate the decision by the Board and remand 
the case for additional development of the evidence and 
readjudication of the claim.  In an Order in August 2002, the 
Court vacated and remanded the Board decision based on the 
Joint Motion, and the case was returned to the Board.  As 
part of the Order indicated that the various gastrointestinal 
disabilities should be separated, the issues are as noted on 
the title page. 

Pursuant to the decision in this case to reopen the veteran's 
claims for service connection for an ulcer disability and for 
a hiatal hernia, additional actions will be taking place in 
the form of a letter to the veteran in order to further fully 
develop her claim.  38 C.F.R. § 20.903(c) (2002); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the file shows that the issue of entitlement to 
service connection for an ulcer disability and for a hiatal 
hernia are the only two issues that have been considered by 
the RO.  If the veteran wishes to file a claim for service 
connection for other gastrointestinal disabilities, including 
gastroesophageal reflux disease or Crohn's disease, she may 
do so at the RO.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of whether new and 
material evidence has been submitted to reopen the claims for 
service connection for an ulcer disability and for a hiatal 
hernia has been obtained by the RO.  

2.  Pursuant to an August 2002 Joint Motion, the Court found 
that the veteran's claims for service connection for ulcer 
disability and for hiatal hernia were reopened.

CONCLUSION OF LAW

The claims for service connection for an ulcer disability and 
for a hiatal hernia are reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7105(c) (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.104, 3.156(a) (c), 3.159, 3.326, 20.302 (2001-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (currently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regarding to notice to the 
veteran, after reviewing the record and considering the 
decision in this case, the Board is satisfied that all 
appropriate notice and development has been accomplished.  
Letters sent to the veteran, the statement of the case (SOC), 
and the supplemental statement of the case (SSOC) in this 
case collectively inform the veteran of what evidence she 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should be obtained, nor is there evidence that 
other development is necessary.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
her.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  As all records that 
can be obtained have been obtained, in particular in light of 
the decision in this case to reopen the claims for service 
connection, there is no more specific notice indicated in 
this case.  Further, in view of the holding below, there is 
no need for additional notice.

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, service connection for an ulcer disability was 
denied by rating decision in August 1983, with notice to the 
veteran in that same month.  The veteran filed a timely 
notice of disagreement to this rating action and in September 
1983 a statement of the case (SOC) was issued.  In April 
1984, the veteran submitted additional evidence, including a 
service medical record that had not been previously reviewed 
and indicated she wanted to reopen her claim for an ulcer 
disability.  Thereafter, by rating action in May 1984, 
service connection for ulcer disability was denied.  It was 
determined that the rating decision in August 1983 denied 
service connection for ulcer disability and no medical 
evidence had been subsequently furnished that would warrant 
any change in the prior denial.  There was notice to the 
veteran in that same month.  A timely appeal was not filed as 
to either rating action.

In December 1993, the veteran filed a claim for service 
connection for a hiatal hernia, which she stated began while 
in service.  By rating action of July 1994, it was determined 
that new and material evidence for hiatal hernia (previously 
claimed as an ulcer disability) had not been submitted.  
There was notice to the veteran of this decision in July 
1994.  The veteran filed a timely notice of disagreement and 
an SOC was issued in July 1995.  An untimely substantive 
appeal was received in September 1995 along with additional 
evidence, which was then considered to be a new claim to 
reopen.

In the August 2002 Joint Motion, and agreed with by the 
Court's order of August 2002, it was found that the veteran's 
claims for service connection for ulcer disability and for 
hiatal hernia should not have been adjudicated on the basis 
of finality.  It was determined that the receipt of the 
service medical record subsequent to the August 1983 rating 
action should have kept the claim pending, citing Tablazon v. 
Brown, 8 Vet. App. 359 (1995), for the proposition that when 
VA fails to procedurally comply with statutorily mandated 
requirements, a claim (denial) is not final for purposes of 
appeal, or that the service medical record would have been 
considered new and material evidence to reopen the claim.  As 
such the claim for service connection for an ulcer disability 
was still pending.  Further, it was found that the claim in 
December 1993 was for a hiatal hernia and as such was a new 
claim for service connection and should not have been 
adjudicated on a finality basis.  Therefore, pursuant to the 
Joint Motion and the Court order, the two separate claims for 
service connection for ulcer disability and for service 
connection for hiatal hernia are both reopened.

Having found that the claims are reopened and evidence must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West Supp. 2002) for the specific 
requirements for developing claims.  There have also been 
final regulations promulgated to implement the new law.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  They are 
for consideration now that the claim has been reopened.




ORDER

To the extent that the claim for service connection for an 
ulcer disability is reopened, the appeal is granted.

To the extent that the claim for service connection for a 
hiatal hernia is reopened, the appeal is granted.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

